DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20110293177 (Wang et al.) in view of US Patent Application Publication No. 20150170380 (Duwenhorst), US Patent No. 7,949181 (Padfield et al.) and “Local Color Transfer Between Images using Dominant Colors”, Jae-Doug You, Min-Ki Park, Ji-Ho Cho and Kwan H. Lee, SPIE Journal of Electronic Imaging 22(3), Jul-Sep 2013 (Yoo et al).
Regarding claim 1, Wang et al. discloses: “a) receiving the target image (FIG. 1: 102, 110; [0019]: “The computing device 102 accesses a color transformation module 108 that transforms colors of a visual object 110 resulting in a transformed visual object 112.  The visual object 110 represents the original image and color(s)”); c) transforming the target (FIG. 2: 214; FIG. 3: 304; [0024]: “color space transformation module 214 transforms a color within a red, green, blue (RGB) color space 302 or a cyan, magenta, yellow, and black (CMYK) color space into a color within a CIE L*a*b* (CIELAB) color domain or space 304”). 
However, Wang et al. does not clearly disclose the remaining limitations of the claim. To that end, Duwenhorst discloses: “b) determining dominant source colors” ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received.  An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang et al. with the invention of Duwenhorst in order to determine dominant source colors (e.g., see Duwenhorst @ [0014]).
However, the combination of Wang et al. and Duwenhorst does not clearly disclose the remaining limitations of the claims.  To that end, Padfield et al. discloses: “segmenting the target image into a plurality of target segments based on the target color information component or the target luminance component” (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Wang et al. and Duwenhorst with the invention of Padfield et al. in order to provide for segmentation (e.g., see Padfield et al. @ Col. 2, line 57- Col. 3, line 7).
However, the combination of Wang et al., Duwenhorst and Padfield et al. does not clearly disclose the remaining limitations of the claims.  To that end, Yoo et al. discloses: “e) extracting dominant target colors from the target image by extracting information for at least one of the dominant target colors (FIG. 1; Pg. 3, Col. 1, lines: 34-35, Section 3.1.1 Estimation of Dominant Colors: “Dominant colors of the input images are estimated by extracting the representative colors having locally high density in color distribution”) from each target segment of the plurality of target segments (FIG. 1: Page 3, lines 19-30, Section 3.1 Soft Segmentation of a Color Image: “In order to transfer complex color styles of a target image to the desired regions of a source image, above all things, the input images need to be consistently segmented by their characteristics. In our method, the characteristic of an image is defined as the dominant colors. Based on this concept, soft segmentation is performed by two steps. First, the dominant colors of input images are estimated through the grid simplification method. Second, the corresponding region of each dominant color is computed by the cost-volume filtering. The segmented regions are then softly refined through the guided feathering technique”); f) generating a color mapping relationship between the dominant target colors and the dominant source colors (Pg. 6, Col. 2, lines: 25-34, Section 3.2.1 Region Matching: “the visual saliency factor, which presents the visually prominent colors in an image that can lead to a more meaningful match between regions”; “The mapping function f( . ) is established by computing three main features—visual saliency S, luminance L, and pixel ratio R—of each segmented region.  Each region of the source image is matched to the target region by the mapping function”); and g) creating a recolored target image using the color mapping relationship” (Pg. 7, Col. 2: lines 9-31, Section 3.2.2 Local Color Transfer: “The pixel value of the color-transferred result Iout is computed in the CIELab color space using the modified Reinhard’s method. Reinhard’s method works well in the local regions, but the merged result could be unnaturally shown if the matched regions have quite different color characteristics. Since the standard deviation ratio of the source and target regions is used as a coefficient to compute each pixel of a final result, if the ratio has a large value it causes saturations or exaggerations in the final result. In our proposed method, the standard deviations of chromatic channels have small values since the input images are segmented as local regions by the estimated dominant colors. On the contrary, each luminance channel of local regions could have a quite different standard deviation value. For this reason, the pixels of chromatic channels are computed in the same way as the Reinhard’s method by Eqs. (10) and (11), where μ and σ are the mean and standard deviation of each chromatic channel. The luminance channel L0 is computed by a local gamma correction to balance the luminance of the final result while preserving the original shape of the source image”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Wang et al., Duwenhorst and Padfield et al. with the invention of Yoo et al. in order to extract dominant colors and generate a color map/region matching (e.g., see Yoo et al. @ Pg. 3, Col. 1, lines: 34-35, Section 3.1.1 Estimation of Dominant Colors;  and Pg. 6, Col. 2, lines: 25-34, Section 3.2.1 Region Matching).
With respect to claim 2, Duwenhorst discloses: “further comprising receiving user input to alter the creating of step g)” ([0014]: “to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic”).
Regarding claim 3, Duwenhorst discloses: “further comprising a source color input algorithm to generate the dominant source colors” ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received.  An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”).
With respect to claim 4, Duwenhorst discloses: “the dominant source colors are selected from a color palette” ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received”).
Regarding claim 5, Duwenhorst discloses: “extracting the dominant source colors from a source image, wherein the source image is selected by a user” ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received.  An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”).
With respect to claim 6, Yoo et al. discloses: “the target image comprises a grayscale image” (Pg.2, Col. 2, lines 51-52, Section 2: Related Work: “The color transfer technique is also applied to colorize grayscale images”).
Regarding claim 7, Yoo et al. discloses: “the color model comprises CIEL, YCbCr, a color model wherein the target color information component and the target luminance component are independent, or a combination thereof” (Pg. 7, Col. 2: lines 9-31, Section 3.2.2 Local Color Transfer: “The pixel value of the color-transferred result Iout is computed in the CIELab color space using the modified Reinhard’s method. Reinhard’s method works well in the local regions, but the merged result could be unnaturally shown if the matched regions have quite different color characteristics. Since the standard deviation ratio of the source and target regions is used as a coefficient to compute each pixel of a final result, if the ratio has a large value it causes saturations or exaggerations in the final result. In our proposed method, the standard deviations of chromatic channels have small values since the input images are segmented as local regions by the estimated dominant colors. On the contrary, each luminance channel of local regions could have a quite different standard deviation value. For this reason, the pixels of chromatic channels are computed in the same way as the Reinhard’s method by Eqs. (10) and (11), where μ and σ are the mean and standard deviation of each chromatic channel. The luminance channel L0 is computed by a local gamma correction to balance the luminance of the final result while preserving the original shape of the source image”).
With respect to claim 8, Padfield et al. discloses: “the segmenting of step d) includes using an image segmentation algorithm to segment the target image (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”). 
In addition, Yoo et al. discloses: “calculating a possibility matrix for each pixel belonging to each segment” (Pg. 7, Col. 2: lines 9-31, Section 3.2.2 Local Color Transfer: “The pixel value of the color-transferred result Iout is computed in the CIELab color space using the modified Reinhard’s method. Reinhard’s method works well in the local regions, but the merged result could be unnaturally shown if the matched regions have quite different color characteristics. Since the standard deviation ratio of the source and target regions is used as a coefficient to compute each pixel of a final result, if the ratio has a large value it causes saturations or exaggerations in the final result. In our proposed method, the standard deviations of chromatic channels have small values since the input images are segmented as local regions by the estimated dominant colors. On the contrary, each luminance channel of local regions could have a quite different standard deviation value. For this reason, the pixels of chromatic channels are computed in the same way as the Reinhard’s method by Eqs. (10) and (11), where μ and σ are the mean and standard deviation of each chromatic channel. The luminance channel L0 is computed by a local gamma correction to balance the luminance of the final result while preserving the original shape of the source image”).
Regarding claim 9, Padfield et al. discloses: “the segmenting of step d) is based on the luminance component” (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”) 	In addition, Yoo et al. discloses: “when the target image is a grayscale image” (Pg.2, Col. 2, lines 51-52, Section 2: Related Work: “The color transfer technique is also applied to colorize grayscale images”).
With respect to claim 10, Padfield et al. discloses: “the segmenting of step d) is based on the target color information component when the target image is a color image” (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”).
Regarding claim 11, the Examiner takes Official Notice that the limitation of: “the possibility matrix based on a distribution model, Gaussian distribution model, Binomial distribution model, Exponential distribution model, or Poisson distribution model” is well known in the art.
With respect to claim 12, the Examiner takes Official Notice that the limitation of: “calculating the possibility matrix based on a Beta distribution model, a Logit-normal distribution model, a Dirac delta function, or a truncated normal distribution model” is well known in the art.
Regarding claim 13, Duwenhorst discloses: “the color mapping is manually input” ([0014]: “An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”).
With respect to claim 14, Yoo et al. discloses: “the creating of step g) comprises applying a grayscale-based probabilistic color transfer algorithm” (Pg.2, Col. 2, lines 51-52, Section 2: Related Work: “The color transfer technique is also applied to colorize grayscale images”).
Regarding claim 15, Yoo et al. discloses: “the creating of step g) comprises applying a color-based probabilistic color transfer algorithm” (Pg. 7, Col. 2: lines 9-31, Section 3.2.2 Local Color Transfer: “The pixel value of the color-transferred result Iout is computed in the CIELab color space using the modified Reinhard’s method.  Reinhard’s method works well in the local regions, but the merged result could be unnaturally shown if the matched regions have quite different color characteristics. Since the standard deviation ratio of the source and target regions is used as a coefficient to compute each pixel of a final result, if the ratio has a large value it causes saturations or exaggerations in the final result. In our proposed method, the standard deviations of chromatic channels have small values since the input images are segmented as local regions by the estimated dominant colors”).
Yoo et al. discloses: “the dominant target colors in the target image are transferred into more than one dominant source color” (Pg. 6, Col. 2, lines: 25-34, Section 3.2.1 Region Matching: “the visual saliency factor, which presents the visually prominent colors in an image that can lead to a more meaningful match between regions”; “The mapping function f( . ) is established by computing three main features—visual saliency S, luminance L, and pixel ratio R—of each segmented region.  Each region of the source image is matched to the target region by the mapping function”).
Regarding claim 17, Wang et al. discloses: “ii)  transforming the source image into a color model including a source luminance component and a source color information component (FIG. 2: 214; FIG. 3: 304; [0024]: “color space transformation module 214 transforms a color within a red, green, blue (RGB) color space 302 or a cyan, magenta, yellow, and black (CMYK) color space into a color within a CIE L*a*b* (CIELAB) color domain or space 304”);
In addition, Duwenhorst discloses: “the determining dominant source colors of step b) includes: i) receiving a source image ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image”).
Further, Padfield et al. discloses: “iii)  segmenting the source image into a plurality of source segments based on the source color information component” (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”).
Furthermore, Yoo et al. discloses: “iv) extracting dominant source colors from the source image (FIG. 1; Pg. 3, Col. 1, lines: 34-35, Section 3.1.1 Estimation of Dominant Colors: “Dominant colors of the input images are estimated by extracting the representative colors having locally high density in color distribution”) by extracting information for at least one of the dominant source colors from each source segment of the plurality of source segments” (FIG. 1: Page 3, lines 19-30, Section 3.1 Soft Segmentation of a Color Image: “In order to transfer complex color styles of a target image to the desired regions of a source image, above all things, the input images need to be consistently segmented by their characteristics. In our method, the characteristic of an image is defined as the dominant colors. Based on this concept, soft segmentation is performed by two steps. First, the dominant colors of input images are estimated through the grid simplification method. Second, the corresponding region of each dominant color is computed by the cost-volume filtering. The segmented regions are then softly refined through the guided feathering technique”).

Claims 18 and 19, is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Duwenhorst, Yoo et al.and US Patent Application No. 20110299143 (Alessi et al).
With respect to claim 18, Wang et al. discloses: “b) applying a color model transformation to transform a target image in an original color model into a color model image (FIG. 1: 102, 110; [0019]: “The computing device 102 accesses a color transformation module 108 that transforms colors of a visual object 110 resulting in a transformed visual object 112.  The visual object 110 represents the original image and color(s)”) wherein a target luminance component and a target color information component are independent” (FIG. 2: 214; FIG. 3: 304; [0024]: “color space transformation module 214 transforms a color within a red, green, blue (RGB) color space 302 or a cyan, magenta, yellow, and black (CMYK) color space into a color within a CIE L*a*b* (CIELAB) color domain or space 304”).
 However, Wang et al. does not clearly disclose the remaining limitations of the claim. To that end, Duwenhorst discloses: “a) selecting dominant source colors from a color palette or one ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received.  An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang et al. with the invention of Duwenhorst in order to determine dominant source colors (e.g., see Duwenhorst @ [0014]).
However, the combination of Wang et al. and Duwenhorst does not clearly disclose the remaining limitations of the claims.  To that end,  Yoo et al. discloses: “c) dividing the target image into a plurality of target regions according to the target luminance component; d) generating a color mapping relationship between at least one dominant target color from each of the plurality of target regions and a dominant source color; e) transferring dominant source color information into a target image” (FIG. 1: Page 3, lines 19-30, Section 3.1 Soft Segmentation of a Color Image: “In order to transfer complex color styles of a target image to the desired regions of a source image, above all things, the input images need to be consistently segmented by their characteristics. In our method, the characteristic of an image is defined as the dominant colors. Based on this concept, soft segmentation is performed by two steps. First, the dominant colors of input images are estimated through the grid simplification method. Second, the corresponding region of each dominant color is computed by the cost-volume filtering. The segmented regions are then softly refined through the guided feathering technique”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to Wang et al. and Duwenhorst with the invention of Yoo et al. in order to divide the image into a plurality of segments (e.g., see Yoo et al. @ Page 3, lines 19-30, Section 3.1).
 However, the combination of Wang et al., Duwenhorst and Yoo et al. does not clearly disclose the remaining limitations of the claims.  To that end,  Alessi et al. discloses: “f) applying an inverse color model algorithm to transfer the color model to a selected color model”.(CLAIM 18: “building an inverse color model for transforming device-independent color values to input color values by inverting the forward color mode”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Wang et al., Duwenhorst and Yoo et al. with the invention of Alessi et al. in order to provide and inverse color model for transforming (e.g., see Alessi et al. @ CLAIM 18).
Regarding claim 19, Duwenhorst discloses: “receiving user input to alter the transferring of step f)” ([0014]: “to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic”)

Claim 41, is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20160104453 (Borenstein et al.) in view of Duwenhorst, Padfield et al. and Yoo et al.
With respect to clam 41, Borenstein et al. discloses: “a support system for color-impaired users, the system comprising: a pair of glasses configured to be worn by a color-impaired user ([0016]: “Embodiments of the invention provide vision enhancement capabilities to assist colorblind users”; FIG. 1; [0027]: “an embodiment of the image transforming vision enhancement device that is embedded in eyeglasses”); at least one camera affixed to the pair of glasses (FIG. 1: 121, 122; [0049]: “The embodiment shown in FIG. 1 has two cameras 121 and 122”); a processor in communication with the at least one camera, the processor configured to: capture at least one image via the at least one camera” (FIG. 1: 140; [0049]: “In this embodiment both cameras capture views of scene 125, and send the captured camera images to processor 140”); and generate images for the color-impaired user ([0016]: “Embodiments of the invention provide vision enhancement capabilities to assist colorblind users”); and display the generated images on at least one lens of the pair of glasses” ([0011]: “lenses consist of display for the images”).  
However, Borensteiin et al. does not clearly disclose the remaining limitations of the claims.  To that end,  Duwenhorst discloses: “determine dominant source colors” ([0014]: “A color palette for an image is obtained, the color palette of an image being a set of different colors that are determined to be the dominant colors in the image.  The color palette is optionally displayed to a user, and a user input in the form of an adverbial expression to change the color palette is received.  An adverbial expression refers to a user input indicating an increase or decrease in a color characteristic of one or more images relative to a current setting or value for the color characteristic, the user input indicating simply more or less of a color characteristic rather than numerical values for a color characteristic”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Borenstein et al. with the invention of Duwenhorst in order to provide dominant colors (e.g., see Duwenhorst @ [0014]).
However, the combination of Borenstein et al. and Duwenhorst does not clearly disclose the remaining limitations of the claims.  To that end, Padfield et al. discloses: “segment a target image into a plurality of target segments based on a target color information component” (Col. 2, line 57- Col. 3, line 7: “region merging of a color tissue image using color and texture features, resulting in the segmentation of useful tissue structures”; “employing both color and texture, the use of texture features along with color features better enables the present technique to segment different tissue classes”).  It is respectfully submitted that it Borenstein et al. and Duwenhorst with the invention of Padfield et al. in order to provide segmentation (e.g., see Padfield et al. @ Col. 2, line 57- Col. 3, line 7).
However, the combination of Borenstein et al., Duwenhorst and Padfield et al. does not clearly disclose the remaining limitations of the claim.  To that end, Yoo et al. discloses: “extract dominant target colors from the target image by extracting information for at least one of the dominant target colors (FIG. 1; Pg. 3, Col. 1, lines: 34-35, Section 3.1.1 Estimation of Dominant Colors: “Dominant colors of the input images are estimated by extracting the representative colors having locally high density in color distribution”) from each target segment of the plurality of target segments (FIG. 1: Page 3, lines 19-30, Section 3.1 Soft Segmentation of a Color Image: “In order to transfer complex color styles of a target image to the desired regions of a source image, above all things, the input images need to be consistently segmented by their characteristics. In our method, the characteristic of an image is defined as the dominant colors. Based on this concept, soft segmentation is performed by two steps. First, the dominant colors of input images are estimated through the grid simplification method. Second, the corresponding region of each dominant color is computed by the cost-volume filtering. The segmented regions are then softly refined through the guided feathering technique”); generate a color mapping relationship between the dominant target colors and the dominant source colors (Pg. 6, Col. 2, lines: 25-34, Section 3.2.1 Region Matching: “the visual saliency factor, which presents the visually prominent colors in an image that can lead to a more meaningful match between regions”; “The mapping function f( . ) is established by computing three main features—visual saliency S, luminance L, and pixel ratio R—of each segmented region.  Each region of the source image is matched to the target region by the mapping function”); transfer color information into the target image” (Pg. 7, Col. 2: lines 9-31, Section 3.2.2 Local Color Transfer: “The pixel value of the color-transferred result Iout is computed in the CIELab color space using the modified Reinhard’s method. Reinhard’s method works well in the local regions, but the merged result could be unnaturally shown if the matched regions have quite different color characteristics. Since the standard deviation ratio of the source and target regions is used as a coefficient to compute each pixel of a final result, if the ratio has a large value it causes saturations or exaggerations in the final result. In our proposed method, the standard deviations of chromatic channels have small values since the input images are segmented as local regions by the estimated dominant colors. On the contrary, each luminance channel of local regions could have a quite different standard deviation value. For this reason, the pixels of chromatic channels are computed in the same way as the Reinhard’s method by Eqs. (10) and (11), where μ and σ are the mean and standard deviation of each chromatic channel. The luminance channel L0 is computed by a local gamma correction to balance the luminance of the final result while preserving the original shape of the source image”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Borenstein et al., Duwenhorst and Padfield et al. with the invention of Yoo et al. in order to extract dominant colors and generate a color map/region matching (e.g., see Yoo et al. @ Pg. 3, Col. 1, lines: 34-35, Section 3.1.1 Estimation of Dominant Colors;  and Pg. 6, Col. 2, lines: 25-34, Section 3.2.1 Region Matching).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                          3/6/2021
Primary Examiner                     AU2644